DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 04/15/2022 has been considered.
Claims 1, 4, 6-7, 10, 12, 15, 18, and 20 have been amended.
Claims 3, 9, and 17 are cancelled.
Claims 1, 4-7, 10-15, and 18-22 are allowed.
The 112(b) rejections against claims 1, 3-7, 9-15, and 17-21 are withdrawn because the claims are either amended or cancelled which overcome the rejections.
The 35 USC § 103 rejections against claims 1, 4-7, 10-15, and 18-22 are withdrawn because the amended claims overcome the rejections.
The 35 USC § 103 rejections against claims 3, 9, and 17 are withdrawn because the claims are cancelled.
	Allowable Subject Matter
Claims 1, 4-7, 10-15, and 18-22 are allowed.
The following is an examiner's statement of reasons for allowance:		Patel et al. (US 20160357809 A1, hereinafter Patel) teaches saving log data into an append-only data store in buckets. As additional data coming in, Patel teaches to store the data in additional buckets.  The data store can be queried using a time range.  In performing the queries, data can be gathered and combined from a plural of buckets within the time range.	Moraleda et al. (US 20180253491 A1, hereinafter Moraleda) teaches a method for creating, storing and querying event data that is append-only.  Moraleda further teaches that the query can be specified with a time range and the event data having the identifier of the capture device.	Furthermore, Balakrishnan et al. (US 20160124900 A1, hereinafter Balakrishnan) teaches caching method of combining different pieces of data that arrive at different times, and then caching the combined data after a predetermined time.	However, none of the above prior arts, individually or in combination, disclose besides storing event information in append-only store, also caching the event information after a predetermined of time, then, as additional information that is relevant to a query and that corresponds to the specified time range becomes available, combining the event information with the additional information in the cached record.	Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.
Dependent claims 4-7 and 21-22 depending on claim 1, claims 10-14 depending on claim 7 and claims 18-20 depending on claim 15 are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art made of record are: 
US 20190236156 A1 - maintain a cache for the database whose entries store, for a key, an indication of a location of a corresponding record in a file of the data structure.
US 20200216026 A1 - requesting additional video data concerning the event, and obtains the additional video data from at least one additional device. The server device performs, based on relevant event information based on the event data, the video data, and the additional video data.
US 20170193039 A1 - receiving a search request pertaining to at least a first namespace of a plurality of namespaces and determining a first index server storing a first portion of the event log associated with the first namespace, the first index server being one of a plurality of index servers, each of the plurality of index servers storing a portion of the event log pertaining to at least one namespace of the plurality of namespaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/02/2022
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162